         Case 1:15-cv-14109-ADB Document 39 Filed 07/02/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

________________________________________________
                                                :
SECURITIES AND EXCHANGE COMMISSION,             :
                                                :
                        Plaintiff,              :
                                                :
                  v.                            :               Civil No. 15-cv-14109-ADB
                                                :
JEHU HAND,                                      :
                                                :
                                                :
                        Defendant.              :
________________________________________________:

                         STATUS REPORT AS TO SETTLEMENT

       Pursuant to the Court’s July 1, 2019 Electronic Order, the Securities and Exchange

Commission’s (“SEC” or “Commission”) provides the following status report. As reported in

the Commission’s May 2, 2019 Status Report, on May 1, 2019, counsel for the Commission and

defendant Jehu Hand, who is incarcerated at the Taft Correctional facility in California,

conferred by telephone and reached an agreement in principle to settle this matter. During that

call Mr. Hand advised that a) he had received a revised Consent and [Proposed] Final Judgment

in this matter that had been prepared and sent to him by the Commission, b) the Consent and

[Proposed] Final Judgment were acceptable to him, and c) he intended to sign the Consent, have

it witnessed, and return it to the Commission. All of the above has now been completed, but

owing to the difficulty of sending and receiving correspondence from and to a correctional

facility, it took more than a month and required the Commission to send a second copy of all of

the necessary documents to Mr. Hand for his signature.

       Having received the signed Consent from Mr. Hand, the process for review and approval

by the Commission is in progress. Typically that process takes 4-6 weeks. Assuming approval,
         Case 1:15-cv-14109-ADB Document 39 Filed 07/02/19 Page 2 of 2



the proposed resolution, consisting of the signed Consent and [Proposed] Final Judgment as well

as a Motion for entry of the final judgment, will be presented to the Court forthwith. The

Commission proposes filing a further status report on August 2, 2019, if the settlement has not

been approved and submitted to the Court by that date.

                                             Respectfully submitted,

                                             SECURITIES AND EXCHANGE COMM.

                                             By its attorneys,



Dated: July 2, 2019                                  //s// Martin F. Healey
                                             Martin F. Healey (Mass Bar No. 227550)
                                             Securities and Exchange Commission
                                             33 Arch Street, 23rd Floor
                                             Boston, Massachusetts 02110
                                             Telephone: (617) 573-8952 (Healey direct)
                                             E-mail: healeym@sec.gov




                                    CERTIFICATE OF SERVICE


        I certify that on July 2, 2019, I caused a copy of the foregoing document to be filed
through the ECF system and, accordingly, the document will be sent electronically to registered
participants as identified on the Notice of Electronic Filing (“NEF”). As to defendant Jehu
Hand, the SEC served him via first class mail at the following address:

Jehu Hand
Register No. 06494-104
CI Taft
Post Office Box 7001
Taft CA 93268


                                                    //s// Martin F. Healey________________
                                                Martin F. Healey

                                                2
